Citation Nr: 1814341	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-42 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right elbow disability. 

2.  Entitlement to service connection for a left elbow disability. 

3.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 



INTRODUCTION

The Veteran had honorable active service in the United States Navy from May 2006 to July 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in February 2010.

Although the August 2010 Statement of the Case addressed the Veteran's disagreement with the denial of entitlement to service connection for right knee condition, right hand condition, left hand condition, right elbow condition, left elbow condition, and bilateral CTS, the Veteran specifically limited her VA Form 9, substantive appeal, to the issues addressed herein.  

In her October 2010 substantive appeal, the Veteran requested a hearing before the Board in Washington, DC.  In a January 2017 Report of General Information, the Veteran indicated that she no longer wanted a hearing before the Board.  Therefore, the request for a hearing before the Board was withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issue of entitlement to CTS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The evidence of record does not show a current right elbow disability that manifested during, or as a result of, the Veteran's active duty service.

2.  The evidence of record does not show a current left elbow disability that manifested during, or as a result of, the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  A right elbow disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2017).

2.  A left elbow disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issues decided herein, the record reflects that the Veteran was provided all required notice in the letter mailed in September 2008, prior to the issuance of the March 2009 rating decision on appeal.

The Board also finds that VA has complied with its duty to assist the Veteran in the development of his claim.  All appropriate development to obtain the Veteran's pertinent, service treatment records and post-service VA and private medical records has been completed.  Moreover, the Veteran was afforded an appropriate VA examination.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate her claim for entitlement to service connection for right and left elbow disabilities.  The Board is also unaware of any such records.  VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Service Connection - Right and Left Elbow

The Veteran contends that she has a current bilateral elbow disability that began during service and has continued to the present.  

Service treatment records are negative for complaints, treatment, or a diagnosis of an elbow disorder.  The report of a July 2008 separation physical examination includes the Veteran's complaint of a feeling of arthritis in her elbows; however, the examination was normal and there was no diagnosis rendered. 

Post-service records include the report of a February 2010 QTC fee-based examination that demonstrates the Veteran's report of a bilateral elbow condition since 2007.  She stated that she currently experienced weakness, stiffness, locking, and pain since the onset of the condition.  The Veteran also reported that she did not receive any treatment subsequent to service, to include hospitalization or surgery.  Examination of the elbows demonstrates that there was no evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding or movement, or ankylosis.  Range of motion of the elbow joints was within normal limits.  X-ray findings of the elbows were within normal limits.  Upon review of the record, the examiner concluded that there was no current diagnosis of a right or left elbow condition, as there was no pathology to render a diagnosis or diagnoses. 

While the Veteran's statements are competent evidence as to whether she experienced right or left elbow pain during service and after service, and to describe the extent of any symptomatology, there is no evidence that she possesses the requisite medical training or expertise necessary to render her statements as competent evidence on matters such as medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  The Veteran's statements are not competent evidence to diagnose an elbow disorder or to link the claimed disorders to her military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran reported the events in service and after service, and described the symptoms she experienced to the VA examiner, who considered this competent evidence and, based on their ability, knowledge, and experience in the medical field, provided a competent medical opinion that the Veteran did not have a current diagnosis of a right or left elbow disorder.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Here, while the Veteran complained of bilateral elbow pain during the aforementioned examination, she denied seeking treatment for the claimed disabilities after service.  Pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Moreover, the evidence does not show that the Veteran has a right or left elbow disability, nor have such diagnoses been present at any time during the period of the appeal.  Thus, without a current diagnosis of right or left elbow disability, service connection is not warranted.

Accordingly, the Board must conclude that service connection is not warranted for these claimed disabilities.  The Board has duly considered the benefit of the doubt doctrine.  However, for the reasons explained above, the Board has determined that the preponderance of the evidence is against the Veteran's claims, so that doctrine is not applicable to these claims.


ORDER

Entitlement to service connection for a right elbow disability is denied. 

Entitlement to service connection for a left elbow disability is denied. 


REMAND

Regarding the remaining service connection claim for bilateral CTS, the Board finds that additional development is necessary.  Specifically, a VA medical opinion must be obtained.  

The Veteran contends that her current bilateral CTS began within the first year since discharge from active service.  In this regard, service treatment records are negative for complaints, treatment, or a diagnosis of CTS or another wrist disorder.  The report of a July 2008 separation physical examination includes the Veteran's complaint of a feeling of arthritis in her wrists; however, the examination of the wrists was normal and there was no diagnosis rendered. 

Subsequent to active service, the Veteran underwent a QTC fee-based examination in February 2010, during which she reported that her CTS symptoms were present for the past year.  In this regard, she reported tingling and numbness of the fingers of both hands, as well as stiffness and a sharp dull pain of the wrists.  The examiner found that the Veteran had a current diagnosis of bilateral CTS.  The examiner did not provide an opinion addressing the etiology of the Veteran's current disorder.  

To date, the record is inadequate for adjudicative purposes, as the aforementioned examiner failed to provide an etiology for the Veteran's current bilateral CTS disorder. Therefore, the Board must remand this issue for a VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriately qualified health care professional.  The Veteran need not appear for an examination unless deemed necessary by the physician assigned to offer an opinion.  

The examiner should review the entire record, including service treatment records, post-service treatment records, a copy of this Remand and the Veteran's contentions.  The examination report should indicate that these items were in fact reviewed.  

Based on the review of the record and the examination results, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's current bilateral CTS disorder originated during service or is otherwise etiologically related to the Veteran's service.  To the extent possible, the examiner should indicate which symptoms are attributable to the Veteran's current bilateral CTS disorder, or her service-connected Multiple Sclerosis disability.  If the examiner cannot separate the symptoms, this fact should be noted.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  

A complete rationale for all opinions offered must be provided.  

If the examiner is unable to provide any required opinion, the examiner should fully explain why this is the case.  Likewise, if the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and her representative need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


